ON MOTION
PER CURIAM.
ORDER
GMAC Mortgage, LLC moves without opposition to transfer this case, involving alleged violations of the Truth in Lending Act, Fair Debt Collection Practices Act, and the Real Estate Settlement Procedures Act, to the United States Court of Appeals for the Eleventh Circuit.
We agree that this case does not fall within this court’s jurisdiction. 28 U.S.C. § 1295. Thus, we transfer the appeal pursuant to 28 U.S.C. § 1631.
Upon consideration thereof,
It Is Ordered That:
(1) The motion is granted. This case is transferred to the United States Court of Appeals for the Eleventh Circuit.
*888(2) Each side shall bear its own costs for this appeal.